687 S.E.2d 297 (2009)
WILLIAMS
v.
CRAFT DEVELOPMENT, LLC, et al.
No. 446P09.
Supreme Court of North Carolina.
November 5, 2009.
James E. Scarbrough, Concord, for Craft Development, LLC, Craft Holdings, LLC, and Dan Johnson.
Edward G. Connette, III, Charlotte, for Judy Williams.
Kirk L. Bowling, for Mark Lowder, et al.
Prior report: ___ N.C.App. ___, 682 S.E.2d 719.
The following order has been entered on the motion filed on the 5th of November 2009 by Defendants & 3rd Party Plaintiffs for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 5th of November 2009."